Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
As regards the invention recited in independent claims 1 and 17, the combination recited in the claim is novel and unobvious.  Of particular interest is the combination and arrangement of the components including details and arrangement of the gas burners, fireboxes, and compatible housing components that provide interchangeability.  Naturally the allowability of any single limitation in and of itself is not at issue.  Nevertheless, in combination with the remainder of the elements recited in the claim, the claimed subject matter is allowable.  
While the prior art of record discloses many of the claimed limitations, the prior art of record fails to disclose or make obvious the invention as claimed.  The prior art teaches linear fireplace units, fuel gas burners, and modular arrangement of combustion devices.  Nevertheless, the combination and arrangement recited in the claims is not taught by the prior art of record.  Accordingly, it is clear that the prior art of record does not anticipate, nor make obvious, the claimed invention, alone or in combination therewith.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED BASICHAS whose telephone number is 571 272 4871.  The examiner can normally be reached on Monday through Friday during regular business hours.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Tech Center telephone number is 571 272 3700.

March 18, 2021
/ALFRED BASICHAS/Primary Patent Examiner, Art Unit 3762